UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-2286


UNDER SEAL,

                 Plaintiff - Appellant,

          v.

UNDER SEAL; UNDER SEAL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Arenda Wright Allen,
District Judge. (4:09-cv-00056-AWA-TEM)


Submitted:    February 21, 2012            Decided:   February 23, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.    Craig Wittman, Assistant United
States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          The     pro   se    plaintiff/relator      in   this    qui    tam    suit

appeals the district court’s orders dismissing his action and

denying his subsequent motions to reconsider its ruling.                         We

have   reviewed     the      record     and   find   no   reversible        error.

Accordingly, though we grant the Plaintiff’s pending motion to

seal, we affirm the judgment of the district court.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials   before      the    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2